DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/18/2022. As directed by the amendment: claims 21, 25, 27, 30, 34-35, 39 have been amended; claims 1-20, 22, 26, 28, 33, 40 have been canceled; and no new claims have been added. Thus, claims 21, 23-25, 27, 29-32, 34-39 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections previously set forth in the office action mailed 01/28/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 30, line 2, “the needle and shoulder” is amended as follows: “the needle and the shoulder”.
 
Allowable Subject Matter
Claims 21, 23-25, 27, 29-32, 34-39 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Vogt et al. (US 2015/0126938), McLoughlin (EP 3 138 595), Bostrom (US 2014/0243753).
Regarding claims 21 and 27, the cited prior arts fail to disclose/teach among all the limitation or render obvious a safety arrangement comprising a shell with an inner surface, a blocking initiating structure with a ramp positioned on the inner surface, a container holder with a blocking element located at the proximal end portion, wherein the blocking element has a first clearance larger enough to accept a distal end of a needle cover, wherein proximal movement of the container holder relative to the shell causes the blocking element to move to a second clearance such that the blocking element abuts the shoulder of the container, and wherein the blocking element engages and slides along the ramp during the proximal movement of the container holder such that the blocking element moves radially inward from the first clearance to the second clearance to prevent at least a portion of the container from leaving the shell when broken, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claims 21 and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783